UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 98-6313



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


GUALBERTO GARCIA,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CR-90-115, CA-97-311-R)


Submitted:   August 27, 1998             Decided:   September 17, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Gualberto Garcia, Appellant Pro Se. Ray B. Fitzgerald, Jr., OFFICE
OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

his Fed. R. Civ. P. 60(b) motion for reconsideration of the order

denying his motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998). We have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court. United States v. Garcia, Nos. CR-90-115; CA-

97-311-R (W.D. Va. Jan. 13, 1998). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED




                                 2